UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4504


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEIZAR MONTRELL RANDALL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:05-cv-02439-TLW-1; 4:03-cr-00922-TLW-1)


Submitted:    June 4, 2009                    Decided:   July 2, 2009


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Guy J. Vitetta, Charleston, South Carolina, for Appellant.
Alfred William Walker Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keizar Randall was convicted after pleading guilty to

possession    with     intent      to   distribute      fifty    grams       or    more    of

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2006).                               The

district court sentenced Randall to 282 months’ imprisonment.

Randall appealed.

            Randall’s        counsel       has    filed   a     brief     pursuant        to

Anders v. California, 386 U.S. 738 (1967), stating there are no

meritorious       issues     for    appeal.       However,      counsel      raises       the

question     of     whether        Randall’s      sentence      was     greater       than

necessary to comply with the sentencing factors set forth in 18

U.S.C. § 3553 (2006).              Although advised of his right to file a

pro se supplemental brief, Randall has not done so.

            Appellate courts review sentences for reasonableness,

applying     an    abuse     of    discretion      standard.       Gall       v.    United

States,    128    S.   Ct.    586,      597   (2007).       Sentences        within       the

applicable Guidelines range may be presumed by the appellate

court to be reasonable.              Rita v. United States, 551 U.S. 338,

__, 127 S. Ct. 2456, 2459, 2462 (2007); United States v. Pauley,

511 F.3d 468, 473 (4th Cir. 2007).

            When determining a sentence, the district court must

calculate the appropriate advisory Guidelines range and consider

it   in   conjunction      with      the   factors    set     forth     in    18    U.S.C.

§ 3553(a) (2006).          Gall, 128 S. Ct. at 596.              The district court

                                              2
followed the necessary procedural steps in sentencing Randall,

appropriately       treating      the       Guidelines             as    advisory,         properly

calculating and considering the applicable Guidelines range, and

referencing § 3553(a).              While the court did not specifically

discuss     the    § 3553(a)        factors,           a    district        court      need     not

“robotically       tick    through      .    .     .       every    subsection.”            United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                                           The

record     establishes        that          the        court        articulated            relevant

sentencing        factors,     including           Randall’s              criminal         history,

Randall’s       family    background        and    personal             characteristics,       and

the seriousness of the offense, prior to imposing its chosen

sentence.         The     district      court          thus    made       an    individualized

assessment of the appropriate penalty, and stated the particular

facts unique to Randall supporting the sentence.                                     See United

States     v.     Carter,     564     F.3d         325,        328       (4th       Cir.    2009).

 Furthermore,       the     282-month        sentence,              which      is    within    the

advisory     Guidelines       range         and        well        below       the    applicable

statutory        maximum     of      life         imprisonment,             see      21      U.S.C.

§ 841(b)(1)(A), is presumed reasonable on appeal.                                     For these

reasons,     the    sentence        imposed            by     the       district      court    was

reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Randall’s conviction and sentence.                                        This

                                              3
court requires that counsel inform Randall, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Randall requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Randall.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the   court    and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4